                                                                                        EXHIBIT
10.1

 
Executive Employment Agreement
 


 

1.  
Employment.

 
Employer agrees to employ Executive and Executive accepts such employment for
the period beginning as of August 21, 2006 and ending upon her separation
pursuant to Section 1(c) hereof (the “Employment Period”).
 
(a)  Position and Duties.
 
(i)  During the Employment Period, Executive shall serve as the Senior Vice
President, Quality and Regulatory Affairs of Employer and shall have the normal
duties, responsibilities and authority implied by such position, subject to the
power of the Chief Executive Officer of Employer and the Board to expand or
limit such duties, responsibilities and authority and to override such actions.
 
(ii)  Executive shall report to the Chief Executive Officer of Employer, and
Executive shall devote her best efforts and her full business time and attention
to the business and affairs of the Company, Employer and their Subsidiaries.
 
(b)  Salary, Bonus and Benefits.  During the Employment Period, Employer will
pay Executive a base salary of $225,000 per annum (the “Annual Base Salary”). In
addition, the Executive shall be eligible for and participate in the Annual
Incentive Compensation Plan (the “Annual Bonus”) under which the Executive shall
be eligible for an annual Target Bonus payment of 45% of Annual Base Salary.
Executive is eligible for the Long Term Incentive Plan of the company and upon
execution of this Agreement Executive shall receive an initial award calculated
as follows: (a) Restricted Stock in the Company to vest over three years
conditioned on the performance criteria specified in Exhibit “A” where the
number of shares awarded is determined by dividing $45,000 by the Closing price
of the Stock on August 21st 2006. During the Employment Period, Executive will
be entitled to such other benefits approved by the Board and made available to
the senior management of the Company, Employer and their Subsidiaries, which
shall include vacation time (four weeks per year - two weeks for the balance of
calendar 2006) and medical, dental, life and disability insurance. The Board, on
a basis consistent with past practice, shall review the Annual Base Salary of
Executive and may increase the Annual Base Salary by such amount as the Board,
in its sole discretion, shall deem appropriate. The term “Annual Base Salary” as
used in this Agreement shall refer to the Annual Base Salary as it may be so
increased.
 



--------------------------------------------------------------------------------


 
(c)  Separation.  The Employment Period will continue until (i) Executive’s
death, disability or resignation from employment with the Company, Employer and
their respective Subsidiaries or (ii) the Company, Employer and their respective
Subsidiaries decide to terminate Executive’s employment with or without Cause.
If (A) Executive’s employment is terminated without Cause pursuant to clause
(ii) above or (B) Executive resigns from employment with the Company, Employer
or any of their respective Subsidiaries for Good Reason, then during the period
commencing on the date of termination of the Employment Period and ending on the
first anniversary of the date of termination (the “Severance Period”), Employer
shall pay to Executive, in equal installments on the Employer’s regular salary
payment dates, an aggregate amount equal to (I) her Annual Base Salary, plus
(II) an amount equal to the Annual Bonus, if any, paid or payable to Executive
by Employer for the last fiscal year ended prior to the date of termination.
Notwithstanding the foregoing, during the first year of employment only, for the
purposes of this Section 1(c) the Annual Bonus paid or payable to Executive by
Employer for the last fiscal year ended prior to the date of termination shall
be deemed to be the full Target Bonus. In addition, if Executive is entitled on
the date of termination to coverage under the medical and prescription portions
of the Welfare Plans, such coverage shall continue for Executive and Executive’s
covered dependents for a period ending on the first anniversary of the date of
termination at the active employee cost payable by Executive with respect to
those costs paid by Executive prior to the date of termination; provided, that
this coverage will count towards the depletion of any continued health care
coverage rights that Executive and Executive’s dependents may have pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”); provided further, that Executive’s or Executive’s covered dependents’
rights to continued health care coverage pursuant to this Section 1(c) shall
terminate at the time Executive or Executive’s covered dependents become
covered, as described in COBRA, under another group health plan, and shall also
terminate as of the date Employer ceases to provide coverage to its senior
executives generally under any such Welfare Plan. Notwithstanding the foregoing,
(I) Executive shall not be entitled to receive any payments or benefits pursuant
to this Section 1(c) unless Executive has executed and delivered to Employer a
general release in form and substance satisfactory to Employer and (II)
Executive shall be entitled to receive such payments and benefits only so long
as Executive has not breached the provisions of Section 2 or Section 3 hereof.
The release described in the foregoing sentence shall not require Executive to
release any claims for any vested employee benefits, workers compensation
benefits covered by insurance or self-insurance, claims to indemnification to
which Executive may be entitled under the Company’s or its Subsidiaries’
certificate(s) of incorporation, by-laws or under any of the Company’s or its
Subsidiaries’ directors or officers insurance policy(ies) or applicable law, or
equity claims to contribution from the Company or its Subsidiaries or any other
Person to which Executive is entitled as a matter of law in respect of any claim
made against Executive for an alleged act or omission in Executive’s official
capacity and within the scope of Executive’s duties as an officer, director or
 

--------------------------------------------------------------------------------


employee of the Company or its Subsidiaries. Not later than eighteen (18) months
following the termination of Executive’s employment, the Company and its
Subsidiaries for which the Executive has acted in the capacity of a senior
manager, shall sign and deliver to Executive a release of claims that the
Company or its Subsidiaries has against Executive; provided that, such release
shall not release any claims that the Company or its Subsidiaries commenced
prior to the date of the release(s), any claims relating to matters actively
concealed by Executive, any claims to contribution from Executive to which the
Company or its Subsidiaries are entitled as a matter of law or any claims
arising out of mistaken indemnification by the Company or any of its
Subsidiaries. Except as otherwise provided in this Section 1(c) or in the
Employer’s employee benefit plans or as otherwise required by applicable law,
Executive shall not be entitled to any other salary, compensation or benefits
after termination of Executive’s employment with Employer.
 
2.  Confidential Information.
 
(a)  Obligation to Maintain Confidentiality.  Executive acknowledges that the
information, observations and data (including trade secrets) obtained by her
during the course of her performance under this Agreement concerning the
business or affairs of the Company, Employer and their respective Subsidiaries
and Affiliates (“Confidential Information”) are the property of the Company,
Employer or such Subsidiaries and Affiliates, including information concerning
acquisition opportunities in or reasonably related to the Company’s and
Employer’s business or industry of which Executive becomes aware during the
Employment Period. Therefore, Executive agrees that she will not disclose to any
unauthorized Person or use for her own account (for his commercial advantage or
otherwise) any Confidential Information without the Board’s written consent,
unless and to the extent that the Confidential Information, (i) becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act, (ii) was known to Executive prior to
Executive’s employment with Employer, the Company or any of their Subsidiaries
and Affiliates or (iii) is required to be disclosed pursuant to any applicable
law, court order or other governmental decree. Executive shall deliver to the
Company at a Separation, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company, Employer and their respective Subsidiaries and Affiliates (including,
without limitation, all acquisition prospects, lists and contact information)
which she may then possess or have under her control.
 


 

--------------------------------------------------------------------------------


    (b)  Ownership of Property.  Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any Confidential
Information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s, Employer’s or any of their respective
Subsidiaries’ or Affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company, Employer or any of
their respective Subsidiaries or Affiliates (including any of the foregoing that
constitutes any proprietary information or records) (“Work Product”) belong to
the Company, Employer or such Subsidiary or Affiliate and Executive hereby
assigns, and agrees to assign, all of the above Work Product to the Company,
Employer or to such Subsidiary or Affiliate. Any copyrightable work prepared in
whole or in part by Executive in the course of her work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
the Company, Employer or such Subsidiary or Affiliate shall own all rights
therein. To the extent that any such copyrightable work is not a “work made for
hire,” Executive hereby assigns and agrees to assign to the Company, Employer or
such Subsidiary or Affiliate all right, title, and interest, including without
limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s, Employer’s or
such Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).
 
    (c) Third Party Information.  Executive understands that the Company,
Employer and their respective Subsidiaries and Affiliates will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s, Employer’s and their
respective Subsidiaries’ and Affiliates’ part to maintain the confidentiality of
such information and to use it only for certain limited purposes. During the
Employment Period and thereafter, and without in any way limiting the provisions
of Section 2(a) above, Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel and
consultants of the Company, Employer or their respective Subsidiaries and
Affiliates who need to know such information in connection with their work for
the Company, Employer or any of their respective Subsidiaries and Affiliates) or
use, except in connection with her work for the Company, Employer or any of
their respective Subsidiaries and Affiliates, Third Party Information unless
expressly authorized by a member of the Board (other than herself if Executive
is on the Board) in writing.
 

--------------------------------------------------------------------------------




 
    (d) Use of Information of Prior Employers.  During the Employment Period and
thereafter, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
Person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of the Company, Employer or any of their respective
Subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other Person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
Person. Executive will use in the performance of her duties only information
which is (i) generally known and used by persons with training and experience
comparable to Executive’s and which is (x) common knowledge in the industry or
(y) otherwise legally in the public domain, (ii) otherwise provided or developed
by the Company, Employer or any of their respective Subsidiaries or Affiliates
or (iii) in the case of materials, property or information belonging to any
former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.
 
3. Non-competition and No Solicitation.  Executive acknowledges that in the
course of her employment with Employer she will become familiar with the
Company’s, Employer’s and their respective Subsidiaries’ trade secrets and with
other confidential information concerning the Company, Employer and such
Subsidiaries and that her services will be of special, unique and extraordinary
value to the Company, Employer and such Subsidiaries. Therefore, Executive
agrees that:
 
(a) Non-competition.  During the Employment Period and also during the period
commencing on the date of termination of the Employment Period and ending on the
first anniversary of the date of termination, she shall not without the express
written consent of the Company, anywhere in the United States, directly or
indirectly, own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business (i) competing with a brand of the
Company, Employer, Medtech Products, Inc., The Denorex Company, The Spic and
Span Company, The Comet Products Corporation, Prestige Brands International,
Inc., Vetco, Inc., or any business acquired by such Persons, or any Subsidiaries
of such Persons, representing 10% or more of the consolidated revenues or EBITDA
of the Company and its Subsidiaries for the trailing 12 months ending on the
last day of the last completed calendar month immediately preceding the date of
termination of the Employment Period (collectively “The Prestige Companies”) or
(ii) in which The Prestige Companies have conducted discussions or has requested
and received information relating to the acquisition of such business by such
Person (x) within one year prior to the Separation and (y) during the Severance
Period, if any. Nothing herein shall prohibit Executive from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
that is publicly traded, so long as Executive has no active participation in the
business of such corporation
 

--------------------------------------------------------------------------------




     (b) No solicitation.  During the Employment Period and also during the
period commencing on the date of termination of the Employment Period and ending
on the first anniversary of the date of termination, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of The Prestige Companies to leave the employ of the Company,
Employer or any subsidiary, or in any way interfere with the relationship
between The Prestige Companies and any employee thereof, (ii) hire any person
who was an employee of The Prestige Companies within 180 days after such person
ceased to be an employee of the Company, Employer or any of their respective
Subsidiaries (provided, however, that such restriction shall not apply for a
particular employee if the Company has provided its written consent to such
hire, which consent, in the case of any person who was not a key employee of The
Prestige Companies shall not be unreasonably withheld), (iii) induce or attempt
to induce any customer, supplier, licensee or other business relation of The
Prestige Companies to cease doing business with The Prestige Companies or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and The Prestige Companies or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of The Prestige Companies and with which The Prestige Companies has
conducted discussions or has requested and received information relating to the
acquisition of such business by The Prestige Companies in the two year period
immediately preceding a Separation.
 
    (c) Enforcement.  If, at the time of enforcement of Section 2 or this
Section 3, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances shall
be substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to Confidential Information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company, Employer, their respective Subsidiaries or their
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).
 
    (d) Additional Acknowledgments.  Executive acknowledges that the provisions
of this Section 1 are in consideration of: (i) employment with the Employer,
(ii) the prospective issuance of Securities by the Company pursuant to the Long
Term Incentive Compensation Program and (iii) additional good and valuable
consideration as set forth in this Agreement. In addition, Executive agrees and
acknowledges that the restrictions contained in Section 2 and this

Section 3 do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living. In
 
 


--------------------------------------------------------------------------------




addition, Executive acknowledges (i) that the business of the Company, Employer
and their respective Subsidiaries will be conducted throughout the United
States, (ii) notwithstanding the state of incorporation or principal office of
the Company, Employer or any of their respective Subsidiaries, or any of their
respective executives or employees (including the Executive), it is expected
that the Company and Employer will have business activities and have valuable
business relationships within its industry throughout the United States and
(iii) as part of her responsibilities, Executive will be traveling throughout
the United States in furtherance of Employer’s business and its relationships.
Executive agrees and acknowledges that the potential harm to the Company and
Employer of the non-enforcement of Section 2 and this Section 3 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that she has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company,
Employer and their Subsidiaries now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.
    
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement on the date first written above.
 
                                PRESTIGE BRANDS HOLDINGS, INC.




                                By: /s/ Peter C. Mann               
                                Name: Peter C. Mann
                                Title: Chairman and Chief Executive Officer


 

                                 /s/ Jean A. Boyko                    
                                 Jean A. Boyko
 


 


--------------------------------------------------------------------------------



 
DEFINITIONS
 


"Cause" is defined as (i) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness) that has not been cured
within 10 days after a written demand for substantial performance is delivered
to you by the Board, which demand specifically identifies the manner in which
the Board believes that you have not substantially performed your duties, (ii)
the willful engaging by you in conduct which is demonstrably and materially
injurious to the Company or its affiliates, monetarily or otherwise, (iii) your
conviction (or plea of nolo contendere) for any felony or any other crime
involving dishonesty, fraud or moral turpitude, (iv) your breach of fiduciary
duty to the Company or its affiliates, (v) any violation of the Company's
policies relating to compliance with applicable laws which have a material
adverse effect on the Company or its affiliates or (vi) your breach of any
restrictive covenant. For purposes of clauses (i) and (ii) of this definition,
(x) no act, or failure to act, on your part shall be deemed "willful" unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your act, or failure to act, was in the best interest of the
Company.


"Good Reason" is defined as, without your consent, (i) the assignment to you of
any duties inconsistent with your status as the Senior Vice President Quality
and Regulatory Affairs or a substantial adverse alteration in the nature or
status of the your responsibilities, unless the Company has cured such events
within 10 business days after the receipt of written notice thereof from you,
(ii) a reduction in your annual base salary or target annual bonus percentage,
except for across-the-board salary reductions similarly affecting all senior
Company executives, or (iii) the relocation of the Company's headquarters by
more than 30 miles.




 